DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 8 are directed toward apparatus and method.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 8 are directed toward the abstract idea of recognizing of a vehicle in a second lane and detecting a difference between a number of vehicles in the second lane by which the own vehicle has been caught up with, and a number of vehicles in the second lane that the own vehicle has caught up with, which is Mental processes, because a person in the own vehicle can recognize a vehicle in a second lane and can detect the difference in number.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 and 8 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer it can clearly be seen that the abstract idea of applying heuristics for a shortest path planning is merely implemented on a computer.  The limitations of “vehicle recognition unit” and “flow detection unit” also covers a person in a vehicle as well. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial 
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1, and 8 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claims 8-9 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 8-9 are also rejected under 35 USC 101.
Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a program is software.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipatedby Hiroyuki (JP 2017-174345 A, IDS).
As to claims 1 and 10-11, Hiroyuki discloses an information processing apparatus/method/program comprising: a vehicle recognition unit (camera 16) that 
As to claim 8, Hiroyuki further discloses wherein in a case where the vehicle in the second lane next to the own vehicle has changed from a first vehicle to a second vehicle, the flow detection unit determines whether the own vehicle has been caught up with or overtaken by the second vehicle, or whether the own vehicle has caught up with or overtaken the second vehicle by comparing the speed of the own vehicle and a speed of the second vehicle (para. 0035-0039).
As to claim 9, Hiroyuki further discloses a presentation control unit that controls presentation of a situation of a flow of the vehicle in the second lane on a basis of the first difference or the second difference (para. 0025).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Satoshi et al. (JP 2010-211304 A, IDS).
As to claims 2 and 12, Hiroyuki does not explicitly disclose a lane change processing unit that performs lane change processing related to a lane change of the own vehicle on a basis of a difference value indicating the first difference or the second difference. However, Satoshi teaches a lane change processing unit that performs lane change processing related to a lane change of the own vehicle on a basis of a difference value indicating the traffic volume of the second lane  . Therefore, given the teaching of Satoshi, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the apparatus of Hiroyuki by employing the well-known or conventional features of perform lane change based on traffic volume of the second lane, to ensure a safe lane change.
As to claim 3, Satoshi further teaches wherein the lane change processing unit performs the lane change processing in a case where the difference value is equal to or larger than a predetermined threshold (para. 0003, 0029).
As to claim 6, it’s well known to a person with ordinary skill in the art before the effective filing date of the claimed invention that when the distance between the own vehicle and a vehicle in front is small and the speed of own vehicle is fast, collision would likely happen. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to change lane when the distance between the own vehicle and a vehicle in front is small and the speed of own vehicle is fast, to avoid collision.
As to claim 7, the lane change processing includes at least one of proposal of a lane change to the second lane and control of a lane change of the own vehicle to the second lane (para. 0007, 0029, 0045-0048). 
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661